     Case 21-30085-hdh11 Doc 53 Filed 01/21/21                  Entered 01/21/21 16:06:35           Page 1 of 4




The following constitutes the ruling of the court and has the force and effect therein described.


Signed January 21, 2021
                                            United States Bankruptcy Judge
______________________________________________________________________




                           IN THE UNITED STATES BANKRUPTCY COURT
                             FOR THE NORTHERN DISTRICT OF TEXAS
                                       DALLAS DIVISION

     IN RE:                                            §                CHAPTER 11
                                                       §
     NATIONAL RIFLE ASSOCIATION                        §                CASE NO. 21-30085-hdh11
     OF AMERICA and SEA GIRT LLC                       §
                                                       §
             DEBTORS1                                  §                JOINTLY ADMINISTERED


                                      ORDER GRANTING COMPLEX
                                     CHAPTER 11 CASE TREATMENT

             These chapter 11 cases were filed on January 15, 2021. A Notice of Designation as

     Complex Chapter 11 Cases was filed on January 18, 2021 [Docket No. 3]. After review of the

     initial pleadings filed in these cases, the Court concludes that these cases appear to be complex

     chapter 11 cases. Accordingly, unless the Court orders otherwise, it is hereby ORDERED that:

             1.      The Debtors shall maintain a service list identifying the parties that must be served

     whenever a motion or other pleading requires notice. Unless otherwise required by the Bankruptcy



     1
      The last four digits of the Debtors’ taxpayer identification numbers are: 6130 (NRA) and 5681 (Sea Girt). The
     Debtors’ mailing address is 11250 Waples Mill Road, Fairfax, Virginia 22030.

                                                           1
Case 21-30085-hdh11 Doc 53 Filed 01/21/21             Entered 01/21/21 16:06:35           Page 2 of 4




Code or Rules, notices of motions and other matters will be limited to the parties on the service

list.

               a.     The service list shall initially include the debtors, debtors’ counsel, counsel
                      for the unsecured creditors’ committee, if any, the U.S. Trustee, all secured
                      creditors, the 20 largest unsecured creditors of the debtor, any indenture
                      trustee, and any party that requests notice.

               b.     Any party that wishes to receive notice, other than as listed on the service
                      list, shall be added to the service list by filing and serving the debtors and
                      debtors’ counsel with a notice of appearance and request for service.

               c.     Parties on the service list, who have not otherwise consented to the service
                      by e-mail, through the act of becoming a registered e-filer in this district,
                      are encouraged to provide an e-mail address for service of process and to
                      authorize service by e-mail; consent to e-mail service may be included in
                      the party’s notice of appearance and request for service; in the event a party
                      has not consented to e-mail service, a “hard copy” shall be served by fax or
                      by regular mail.

               d.     The initial service list shall be filed within 3 days after entry of this order.
                      A revised list shall be filed 7 days after the initial service list is filed. The
                      debtors shall update the service list, and shall file a copy of the updated
                      service list, (i) at least every 7 days during the first 30 days of the case; (ii)
                      at least every 15 days during the next 60 days of the case; and (iii) at least
                      every 30 days thereafter throughout the case.

        2.     The Court sets the following dates and times for the next two months as the pre-set

hearing dates and times for hearing all motions and other matters in this case:

        February 10, 2021 at 2:00 p.m. (Central Time)

        February 24, 2021 at 2:00 p.m. (Central Time)

        March 9, 2021 at 1:30 p.m. (Central Time)

Settings for the following months will be published by the Court no later than 30 days prior to the

first hearing date in the said following months. (There may be exceptions; those exceptions will

be noted on the court’s internet schedule, available at www.txnb.uscourts.gov.)

               a.     All motions and other matters requiring hearing, but not requiring expedited
                      or emergency hearing, shall be noticed for hearing on the next hearing date

                                                  2
Case 21-30085-hdh11 Doc 53 Filed 01/21/21             Entered 01/21/21 16:06:35          Page 3 of 4




                      that is at least 24 days after the notice is mailed. As a preface to each
                      pleading, just below the case caption, in lieu of the language required by
                      any Local Bankruptcy Rule the pleading shall state:

                      A HEARING WILL BE CONDUCTED ON THIS MATTER ON
                      ___________________ AT _________ AM/PM IN COURTROOM #3,
                      EARL CABELL FEDERAL BUILDING, 1100 COMMERCE STREET,
                      14TH FLOOR, DALLAS, TEXAS. IF YOU OBJECT TO THE RELIEF
                      REQUESTED, YOU MUST RESPOND IN WRITING, SPECIFICALLY
                      ANSWERING EACH PARAGRAPH OF THIS PLEADING. UNLESS
                      OTHERWISE DIRECTED BY THE COURT, YOU MUST FILE YOUR
                      RESPONSE WITH THE CLERK OF THE BNAKRUPTCY COURT
                      WITHIN TWENTY-ONE DAYS FROM THE DATE YOU WERE
                      SERVED WITH THIS PLEADING. YOU MUST SERVE A COPY OF
                      YOUR RESPONSE ON THE PERSON WHO SENT YOU THE NOTICE;
                      OTHERWISE, THE COURT MAY TREAT THE PLEADING AS
                      UNOPPOSED AND GRANT THE RELIEF REQUESTED.

               b.     All motions and other matters requiring expedited or emergency hearing
                      shall comply with the usual court requirements for explanation and
                      verification of the need for emergency or expedited hearing. Specifically,
                      if a party in interest has a situation that it believes requires consideration on
                      less than 24-days’ notice, or an emergency that it believes requires
                      consideration on less than 7 days’ notice, then the party should file and serve
                      a separate, written motion for expedited hearing, with respect to the
                      underlying motion. The Court will make its best effort to rule on the motion
                      for expedited or emergency hearing within 24 hours of the time it is
                      presented. If the court grants the motion for expedited or emergency
                      hearing, the underlying motion will be set by the courtroom deputy at the
                      next available pre-set hearing day or at some other appropriate shortened
                      date approved by the court. The party requesting the hearing shall be
                      responsible for providing proper notice in accordance with this order and
                      the Bankruptcy Code and Rules.

       3.      Through February 2021 hearings will be conducted via Webex. Parties may appear

by video or dial-up via Webex. The Webex hearing links are posted to Judge Hale’s webpage on

a weekly basis 48 - 72 hours prior to the following week’s hearings and may be accessed at the

following link: https://www.txnb.uscourts.gov/judges-info/hearing-dates/judge-hales-hearing-

dates. Parties are requested to review the Webex Information (also available using the above link)

prior to the hearing. Parties who wish to appear telephonically may do so via Webex or Courtcall



                                                 3
Case 21-30085-hdh11 Doc 53 Filed 01/21/21               Entered 01/21/21 16:06:35         Page 4 of 4




without obtaining prior approval of the Court. The dial-in number and access codes/meeting

numbers are posted along with the weekly Webex links. When making a telephonic appearance

via Courtcall, pre-registration is required by contacting Courtcall at 866-582-6878. Please alert

the court via email to hdh_settings@txnb.uscourts.gov if registration is made after 3:00 PM the

day prior to the hearing.

           4.   If a matter is properly noticed for hearing and the parties reach a settlement of the

dispute prior to the final hearing, the parties may announce the settlement at the scheduled hearing.

If the Court determines that the notice of the dispute and the hearing is adequate notice of the

effects of the settlement (i.e., that the terms of the settlement are not materially different from what

the parties in interest could have expected if the dispute were fully litigated), the Court may

approve the settlement at the hearing without further notice of the terms of the settlement.

           5.   The Debtors shall give notice of this order to all parties in interest within 7 days. If

any party in interest, at any time, objects to the provisions of this order, that party shall file a

motion articulating the objection and the relief requested. After hearing the objection and any

responses the court may reconsider any part of this order and may grant relief, if appropriate.

                                   # # # END OF ORDER # # #




                                                   4

90344v.1
